Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
8, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 8, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00127-CV
____________
 
IN RE INTRACARE HOSPITAL 
D/B/A INTRACARE MEDICAL CENTER, 
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
February 14, 2007, relator IntraCare Hospital d/b/a IntraCare Medical Center
Hospital filed a petition for writ of mandamus in this court, requesting we
order respondent, the Honorable Joseph Halbach, Jr., presiding judge of the
333rd District Court, Harris County, Texas, to vacate an order granting a
motion to compel production of an occurrence report.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see  also  Tex. R. App. P. 52.1.




Relator asserts that a hearing was
conducted on the motion to compel on January 5, 2007, but failed to
 provide a transcript from that
hearing and failed to provide a statement that no testimony was adduced 
at the hearing. See Tex. R. App. P. 52.7(a) (stating a
relator must file Aa certified or sworn copy of 
every document . . . material to
relator=s claim for relief@ and Aa properly authenticated transcript
of 
any relevant testimony from any
underlying proceeding . . . or a statement that no testimony was 
adduced in connection with the matter
complained.@).  Because there is no transcript of the hearing nor 
any statement, we cannot determine if
the trial court abused its discretion in ruling as it did.  See In re 
Ford Motor Co., 165 S.W.3d 315, 317 (Tex. 2005). 
Accordingly, we deny relator=s petition for writ 
of mandamus.                                                                                     
 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed March 8,
2007.
Panel consists of Justices Yates, Anderson, and
Hudson.